Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In reference to claim 1, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, the electrical heating permission judgment circuit being further configured so as to deem that when the value of at least one of the parameters used when calculating the estimated temperature based on the engine operating state is missing, the estimated temperature cannot be calculated and so as to thereby prohibit warmup of the catalyst device by electrical heating.
In reference to claim 12, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, the electrical heating permission judgement circuit is further configured so as to deem that when the value of the elapsed time from when the internal combustion engine was stopped is an abnormal value, it is predicted that the actual temperature of the conductive base will diverge from the estimated temperature and so as to thereby prohibit warmup of the catalyst device by electrical heating.
In reference to claim 13, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, the catalyst warmup control circuit is further configured to control the exhaust temperature to a higher temperature to make the internal combustion engine operate when using the heat of exhaust discharged from the internal combustion engine to warm up the catalyst device compared to when warmup of the catalyst device is not required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
15 October 2021